UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 16, 2010 INVACARE CORPORATION (Exact name of registrant as specified in its charter) Ohio 1-15103 95-2680965 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Invacare Way, P.O. Box 4028, Elyria, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(440) 329-6000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 16, 2010, Invacare Corporation (the “Company”) issued a press release announcing that it will redeem all $3,055,000 outstanding principal amount of its 9 ¾% Senior Notes due 2015 (the “Notes”) on December 31, 2010, at a redemption price equal to 100% of the principal amount of the Notes, plus the applicable premium calculated in accordance with the terms of the indenture governing the Notes and accrued and unpaid interest on the Notes to, but not including, the redemption date.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release, dated November 16, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Invacare Corporation (Registrant) Date:November 16, 2010 By:/s/ Robert K. Gudbranson Robert K. Gudbranson Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release, dated November 16, 2010.
